Stewabt, J.,
delivered the following dissenting opinion:
As the question is an important one in the law of evidence, I take occasion to record my dissent from the views of a ma*468jority of the Court as to the admissibility of Samuel Ahalt’s testimony, referred to in the 2d bill of exceptions, to support and corroborate the testimony of the plaintiff, who was sworn as a witness, and whose character for truth was not impeached, directly or substantially,
I understand it to be agreed on all sides that the rule, or rather exception, recognized in Cooke vs. Curtis, 6 H. & J., 93, and Washington Fire Insurance Co. vs. Davison, 30 Md., 104, is to have but a limited operation, and sound reason forbids its further extension. The evidénce now in question can be readily contra-distinguished from that admitted in the above cases.
The fact that parties can now be admitted as witnesses, affords no ground for the extension of the rule, but furnishes the greater reason for confining such testimony within the strictest limits. I do not see how such testimony can, upon any principle of reasonable construction, be considered in point of fact as corroborating evidence.
Where there is a disclaimer of any design to impeach the witness, and his reputation for truth is really not impeached, but the opposing evidence only offered to show the different recollection of another witness as to what occurred, it seems to me that in such case it cannot be fairly considered the witness is impeached. Unless the mere contradiction amongst witnesses is made ground for the introduction of corroborating testimony to support a witness, as if he were directly impeached, I do not perceive why such testimony should be admitted.
It is well settled that the contradictory statements of wit- ' nesses affords no ground of impeachment, and is not to be made the occasion for the introduction of corroborating testimony to support the character of a witness, as if in fact that ■were impeached for truth. Vernon vs. Tucker, 30 Md., 462. Nor does the testimony offered come within the rule of admission as a part of the res gestee. '